           Case 3:20-cv-00133-JCH Document 229 Filed 01/08/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

      JAKUB MADEJ,                             :
               Plaintiff,                      :
      v.                                       :         CIVIL ACTION NO.
                                               :         3:20-cv-133 (JCH) (SALM)
      YALE UNIVERSITY ET AL.,                  :
                Defendants.                    :         JANUARY 8, 2021


            PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER [DE 57]

          Plaintiff Jakub Madej (“Madej”) respectfully requests that the Court narrowly

modify the outstanding scheduling order [DE 57] to allow additional depositions to be

noticed (and taken) by no later than March 12, 2021. Plaintiff submits that good cause

exists to grant the extension, and that all discovery will be pursued in good faith.



I.        THE COURT EXPRESSLY DID NOT ADDRESS IN THE RECENT DISCOVERY
          RULING WHETHER ADDITIONAL DEPOSITIONS CAN BE NOTIED
          The Court addressed discovery in this case in the December 23, 2020 order. [DE

218]. The Court observed that plaintiff “did not have a meaningful opportunity to conduct

depositions in the time allotted by the Scheduling Order” because of intermittently

entered case management orders, and permitted parties to conduct four depositions

between January 19, 2021, and March 12, 2021. Id. at *9. The Court expressly did not

reach the question whether other depositions may take place in this timeframe. Id., n.1.

(“The question of whether plaintiff may notice other depositions during this timeframe is

not before the Court and the Court does not consider it.”). This motion seeks the

permission to notice such depositions.



II.       THE COURT MAY EXTEND DISCOVERY TIMEFRAME FOR GOOD CAUSE
        Case 3:20-cv-00133-JCH Document 229 Filed 01/08/21 Page 2 of 2




       The Court may modify the schedule governing discovery for good cause. See

Local Rule 16(b), Fed. R. Civ. P. 16(b)(4). The movant needs to show that “discovery

was commenced promptly and pursued with due diligence in a good faith effort to

comply with the deadline established by [the scheduling] order”. Scheduling Order, ECF

#57, at *3.



III.   GOOD CAUSE EXISTS FOR GRANTING THE REQUESTED EXTENSION
       Good cause exists for granting this motion. The record demonstrates that, to

date, Plaintiff vigorously pursued discovery. As this Court noted, “plaintiff did not have a

meaningful opportunity to conduct depositions in the time allotted by the Scheduling

Order”. No depositions were taken in this case yet. Deposition testimony should resolve

most factual disputes between the parties, and substantially contribute to an expeditious

disposition of this case.



IV.    CONCLUSION
       For the foregoing reasons, this extension should be granted.



 Dated: January 8, 2021.                     Respectfully submitted,
                                             By: /s/ Jakub Madej
                                                 Jakub J. Madej
                                                 415 Boston Post Rd Ste 3-1102
                                                 Milford, CT 06460
                                                 T: (203) 928-8486
                                                 F: (203) 902-0070
                                                 E: j.madej@lawsheet.com
